                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

    BRENT ALAN MCLEAN, #663292                        §
                                                      §
    VS.                                               §                 CIVIL ACTION NO. 4:20cv470
                                                      §                   consolidated with 4:20cv543
    DIRECTOR, TDCJ                                    §

                    ORDER ADOPTING REPORT AND RECOMMENDATION
                     CONCERNING PETITIONER’S WRIT OF MANDAMUS

           The above-entitled and numbered civil actions were referred to United States Magistrate

    Judge Kimberly C. Priest Johnson. The Magistrate Judge issued a Report and Recommendation

    (ECF 4:20cv470, Dkt. #25), which contains proposed findings of fact and recommendations for the

    disposition of Petitioner’s motion to intervene, 1 which was construed as a writ of mandamus,

    (ECF 4:20cv543, Dkt. # 11). No objections were filed.

           In his writ of mandamus, Petitioner asks the Court to order the Estelle Unit, a men’s prison

    under the umbrella of the Texas Department of Criminal Justice—Correctional Institutions Division,

    to provide supplies, including paper, postage, pen, and legal materials. The Magistrate Judge was

    correct in her assessment that the relief Petitioner seeks would be considered mandamus relief. She

    was also correct in determining that the Court lacks jurisdiction to entertain Petitioner’s request for

    relief. Under 28 U.S.C. § 1361, federal district courts “shall have original jurisdiction of any action

    in the nature of mandamus to compel an officer or employee of the United States or any agency

    thereof to perform a duty owed to the plaintiff.” However, a federal district court is not authorized

    to direct state officials in the performance of their duties. Moye v. Clerk, Dekalb Cnty. Sup. Ct.,



1
 Petitioner filed the writ of mandamus in Civil Action Number 4:20-cv-543 prior to the cases being
consolidated.
                                                      1
474 F.2d 1275, 1275-76 (5th Cir. 1973); Emerson v. Owens, 472 F. App’x 308 (5th Cir. 2012). For
     .
example, federal district courts may not issue a writ of mandamus to compel state officials to give

an inmate documents. Cross v. Thaler, 356 F. App’x 724, 725 (5th Cir. 2009); Nabelek v. Cockrell,

61 Fed. Appx. 120 (5th Cir. 2003). Petitioner’s mandamus therefore must be dismissed.

        The Court concludes that the findings and conclusions in the Report and Recommendation

are correct and adopts the same as the findings and conclusions of this Court.

        It is accordingly ORDERED that Petitioner’s motion to intervene, construed as a writ of

mandamus (ECF 4:20cv543, Dkt. #11) is DISMISSED for lack of jurisdiction.

         So ORDERED and SIGNED this 8th day of June, 2021.




                                                          ____________________________________
                                                          SEAN D. JORDAN
                                                          UNITED STATES DISTRICT JUDGE




                                                2
